In re Bren Lynn Corporation; applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. CA86 1346; Parish of St. Mary, 16th Judicial District Court, Div. “G”, No. 73716.
Prior report: La.App., 513 So.2d 561.
Not considered. The judgment of the court of appeal became definitive when the parties did not apply to the court of appeal for rehearing and did not apply to this Court for certiorari within thirty days of the mailing of the appellate court’s judgment. La.C.C.P. art. 2166 A.